The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1, 8 and 18 filed on 09/22/2020 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
With respect to the newly amended subject matter and applicant’s arguments, the Examiner relies upon newly cited references from the new listed IDS references Cardano et al. (US 2017/0050659 A1) and also Reference Bartsch (DE10106997B4) for the new claims. as set forth in the body of the rejection below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Regarding claim 6, recites “The U-shaped handle”, but there is no U shape handle mentioned until Claim 2 and claim 6 depends on Claim 1. it is unclear what the “The U-shaped handle” is as the Applicant did not mention it in claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable in view of Skaaksrud (US 2019/0287063 A1) in view of Nagamachi. (5,657,828) in view of Cardano et al. (US 2017/0050659 A1).

Regarding claim 1, Skaaksrud teaches a self-driving system (see Skaaksrud abstract, figures 39-40 and paragraphs “0053”, “0504”, “1066” and “1071” “In one particular embodiment, such operation may be implemented in an autonomous mode with no user input required, or at the request of user input, after appropriate authentication. For autonomous operation, the door 1715 may be activated to open via M2M communications, such as part of an interaction between another smart wired or wirelessly connected node or device”, in addition to “FIG. 57A is a diagram of an exemplary modular autonomous cart apparatus assembly 5700 in accordance with an embodiment of the invention. Referring now to FIG. 57A, exemplary courier personnel 5755 is shown next to exemplary modular autonomous cart apparatus assembly 5700, 
comprising: a body having one or more motorized wheels (see Skaaksrud paragraphs “0459”, “0463” and “0465”)
a console coupled in an upright position to an end of the body (see Skaaksrud figure 57b and paragraphs “1074-1075”, “1084” and “1100-1102” “the control module 5725 may be implemented with displays, etc and 5765 is a user input panel” and “The override mode described above is a manual override mode based upon local human input, but another type of override mode may be deployed in an exemplary modular autonomous cart apparatus assembly 5700. In more detail, a directed override mode may use limitations of use attributes based on restrictions of operations for the assembly 5700 to automatically switch into a different directed mode of operation for the assembly 5700”, in addition to “1113” “In this system, the first modular autonomous cart apparatus assembly (e.g., assembly 5700 a similar to assembly 5700) is equipped with a first propelled sensor-based modular mobility base (similar to mobility base 5705) having a first support base platform that supports the first of the items being shipped; a first modular cart handle (similar to handle 5710/5715) detachably mounted to the first modular mobility base (where the first modular cart handle has a first handle grip (similar to grip 5710) and a first common modular component power and data transport bus as a first conduit (similar to bus 5790 b) through the first modular cart handle”),
and a handle pivotally coupled to the console, the handle being movable with respect to the console to change operation of the self-driving system between a self-driving mode and a manual control mode (see Skaaksrud figures 56-57 and paragraph “0716” “switches, levers, and the like that may be physically contacted to initiate actuation of doors 4315 a, 
Nagamachi teaches the handle being movable with respect to the console (see Nagamachi figure 8a-8d and col 7; lines “3-21” “In the foregoing embodiment of the golf clubs cart, explanation has been made on the case where the cart moves forwardly when 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the dispatched consumer-to-store return or swap logistics operation for an item being replaced using a modular autonomous bot of Skaaksrud to simply change from autonomous mode to manual mode with a movable handle for easy and fast operation (Nagamachi col 7; lines “3-21”).
But modified Skaaksrud fails to teach a control stick disposed on the handle, the control stick being operable to control moving direction of the self-driving system.
However Cardano teaches a control stick disposed on the handle, the control stick being operable to control moving direction of the self-driving system (see Cardano paragraphs “0056” and “0068” “so that the player may in any case approach the cart reaching handle 3 with a stretched-out arm, possibly with a sudden acceleration of his/her pace. That guarantees the player to be able to grab the cart handle at any time and to manually determine the driving thereof or to act on the manual controls of the control system”).


Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable in view of Skaaksrud (US 2019/0287063 A1) in view of Nagamachi. (5,657,828) in view of Cardano et al. (US 2017/0050659 A1) and Trefz (US 2003/0056481 A1).

Regarding claim 2, Skaaksrud teaches wherein the handle is controlling the as a manual actuation (see Skaaksrud paragraph “1075” “the embodiment of exemplary modular cart handle includes exemplary handle grip 5710 and exemplary handle base 5715. The handle base 5715 has a top end and bottom end, with latches 5775 and 5780 on both ends that may be actuated, for example, via actuation in response to signals from controller 5730 (similar to handle actuator 2225 that actuates latches 2110 a, 2110 b in response to signals from autonomous control system 3100) and/or via manual actuation with a handle, lever, or other manual control element similar to the actuation of the latching elements shown and described on FIG. 22B using locking handle 2115”).
However Trefz teaches a U-shaped structure (see Trefz paragaphs “0005” and “0029-0033” “a self-propelled power equipment unit is provided comprising a frame comprising a handle with a general U-shaped rear end; a drive located on the frame and connected to a drive wheel by a transmission; and a user actuated control connected to the transmission. The user actuated control comprises a speed control lever pivotably 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the dispatched consumer-to-store return or swap logistics operation for an item being replaced using a modular autonomous bot of Skaaksrud which it would have been an obvious matter of design choice, as the Applicant has not disclosed that doing so solves any problem or is far any particular purpose, and it appears that the invention would perform equally well if the handle is in different shape.

Regarding claim 6, Skaaksrud fails to teach the self- driving system is operated under the manual control mode when the handle is in the pull down position.
However Cardano teaches and the self- driving system is operated under the manual control mode when the handle is in the pull down position (see Cardano paragraph “0081” “for switching on/off the automatic control and toggle it with a manual control: in this second mode, the user can act on a traditional speed adjuster (potentiometer or buttons with step-like speed increases/decreases) for setting the preferred speed in a constant manner.”),
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the dispatched consumer-to-store return or swap logistics operation for an item being replaced using a modular autonomous bot of Skaaksrud to simply make the cart follow the user and for the easiness use of the cart if the user wants to operate it in a manual mode (Cardano paragraphs “0056” and “0068”).
But modified Skaaksrud fails to explicitly teach wherein the U-shaped handle is movable between a retracted position and a pull down position. 

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the dispatched consumer-to-store return or swap logistics operation for an item being replaced using a modular autonomous bot of modified Skaaksrud which it would have been an obvious matter of design 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable in view of Skaaksrud (US 2019/0287063 A1) in view of Nagamachi. (5,657,828) ) in view of Cardano et al. (US 2017/0050659 A1) in view of Nier et al. (US 2017/0223891 A1) and Trefz (US 2003/0056481 A1).

Regarding claim 3, Skaaksrud teaches wherein the control stick (see Skaaksrud paragraphs “1075-1076” “Exemplary handle base 5715, in such a way, may be detachably connected to the exemplary mobility base 5705 and to exemplary modular mobile cart autonomy control module 5725 (via, for example, an alignment seat 5720 for control module 5725 on the top end of handle base 5715). Further, exemplary handle base 5715 is shown having exemplary common power and data conduit bus 5790 b that connects with aligned mated interfaces for bus 5790 a in the control module 5725 and bus 5790 c in the mobility base 5705. Exemplary handle grip 5710 is shown extending from handle base 5715, but other embodiments of grip 5710 may attached directly to mobility base 5705”), But modified Skaaksrud fails to teach a control stick is disposed at the center of the U-shaped structure.
 Nier teaches wherein the control stick is disposed at the center of the U-shaped structure (see Nier figures 2-3 and paragraphs “0013-0017” “In one embodiment, the commercial walk behind mower operator controls may include operator presence levers 160, 161. The operator presence levers may be pivotably mounted to the handlebar adjacent and to the rear of handlebar grips 128, 129. Each operator presence lever may have a pivot axis 162, 163 that is not parallel or substantially parallel to the axis 148 of 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the dispatched consumer-to-store return or swap logistics operation for an item being replaced using a modular autonomous bot of modified Skaaksrud to simply change the position of the stick to control the movement (Nier paragraphs “0013-0017”) which it would have been an obvious matter of design choice, as the Applicant has not disclosed that doing so solves any problem or is far any particular purpose, and it appears that the invention would perform equally well if the stick position is different.

Claims 7 and 21 are rejected under 35 U.S.C. 103 as being unpatentable in view of Skaaksrud (US 2019/0287063 A1) in view of Nagamachi. (5,657,828)  ) in view of Cardano et al. (US 2017/0050659 A1) and HAO LEI (CN105077950B).
Regarding claim 7, Skaaksrud teaches a camera mounted (see Skaaksrud paragraph “0901”) but fails to teach a camera removably coupled to the console, the camera providing two axes of rotation and is configured to detect and follow an object in motion.
However Hao teaches a camera removably coupled to the console, the camera providing two axes of rotation and is configured to detect and follow an object in motion (see Hao figures “1-4” and paragraphs “0033-0047” “The invention provides a 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the dispatched consumer-to-store return or swap logistics operation for an item being replaced using a modular autonomous bot of modified Skaaksrud to easily recognize the owner and follow him with the luggage to prevent the baggage from being stolen (Hao paragraphs “0033-0047”).

Regarding claim 21, Skaaksrud teaches a camera mounted (see Skaaksrud paragraph “0901”) but fails to teach wherein the self-driving mode is a people following mode, and the self-driving system is directed to follow a human operator based on information received from the camera when operated under the people following mode.
However Hao teaches wherein the self-driving mode is a people following mode, and the self-driving system is directed to follow a human operator based on information received from the camera when operated under the people following mode (see Hao figures “1-4” and paragraphs “0033-0047” “The invention provides a follow-up baggage storage robot, which can help people check the baggage and carry out the baggage or the owner of the goods in real time when the people are shopping and shopping. The robot comprises: a loading platform 1, a running mechanism, a support arm 31, CCD camera 4, controller. The stage 1 is located above the traveling mechanism, the support arm 31 and the controller are located on the stage, and the CCD camera 4 is mounted on the support arm 31”).


Regarding claim 23, Skaaksrud fails to teach wherein the information is characteristics of the human operator.
However Hao teaches wherein the information is characteristics of the human operator (see Hao figures “1-4” and paragraphs “0033-0047” “said CCD camera comprises an identification camera for identifying a human face and a watch tube for viewing the luggage item.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the dispatched consumer-to-store return or swap logistics operation for an item being replaced using a modular autonomous bot of modified Skaaksrud to easily recognize the owner and follow him with the luggage to prevent the baggage from being stolen (Hao paragraphs “0033-0047”).

Claims 8, 10-11, 13, 18 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable in view of Skaaksrud (US 2019/0287063 A1) in view of Nagamachi. (5,657,828) in view of Cardano et al. (US 2017/0050659 A1) in view of HAO LEI (CN105077950B) and Trefz (US 2003/0056481 A1).

Regarding claim 8, Skaaksrud teaches a self-driving system (see Skaaksrud abstract, figures 39-40 and paragraphs “0053”, “0504”, “1066” and “1071” “In one particular embodiment, such operation may be implemented in an autonomous mode with no user 
comprising: a body having one or more motorized wheels (see Skaaksrud paragraphs “0459”, “0463” and “0465”)
the body having a first end and a second end opposing the first end (see Skaaksrud paragraphs “1074-1075”, “1084” and “1100-1102” “The override mode described above is a manual override mode based upon local human input, but another type of override mode may be deployed in an exemplary modular autonomous cart apparatus assembly 5700. In more detail, a directed override mode may use limitations of use attributes based on restrictions of operations for the assembly 5700 to automatically switch into a different directed mode of operation for the assembly 5700”, in addition to “1113” “In this system, the first modular autonomous cart apparatus assembly (e.g., assembly 5700 a similar to assembly 5700) is equipped with a first propelled sensor-based modular mobility base (similar to mobility base 5705) having a first support base platform that supports the first of the items being shipped; a first modular cart handle (similar to handle 5710/5715) detachably mounted to the first modular mobility base (where the first modular cart handle has a first handle grip (similar to grip 5710) and a first common 
a console coupling in an upright position to the first end of the body (see Skaaksrud figure 57b and paragraphs “1074-1075”, “1084” and “1100-1102” “the control module 5725 may be implemented with displays, etc and 5765 is a user input panel” and “The override mode described above is a manual override mode based upon local human input, but another type of override mode may be deployed in an exemplary modular autonomous cart apparatus assembly 5700. In more detail, a directed override mode may use limitations of use attributes based on restrictions of operations for the assembly 5700 to automatically switch into a different directed mode of operation for the assembly 5700”, in addition to “1113” “In this system, the first modular autonomous cart apparatus assembly (e.g., assembly 5700 a similar to assembly 5700) is equipped with a first propelled sensor-based modular mobility base (similar to mobility base 5705) having a first support base platform that supports the first of the items being shipped; a first modular cart handle (similar to handle 5710/5715) detachably mounted to the first modular mobility base (where the first modular cart handle has a first handle grip (similar to grip 5710) and a first common modular component power and data transport bus as a first conduit (similar to bus 5790 b) through the first modular cart handle”),
and a 
Nagamachi teaches the handle being movable with respect to the self-driving system (see Nagamachi figure 8a-8d and col 7; lines “3-21” “In the foregoing embodiment of the golf clubs cart, explanation has been made on the case where the cart moves forwardly when the lever is pulled, and the cart moves backwardly when the lever is pushed. However, this can be made in such a reverse manner that the directions A and B of FIG. 3 are made in opposite direction with each other when necessary” ,in addition to see col 11; lines “13-26” “direction (In this case, the handle lever 107 is swingably mounted around the ball 121 as its swing center in the arrow direction Against the spring forces of the springs 124a to 124d and the first variable resistor VR is slidingly moved to its positive direction, so that such a positive electric signal of the direction A exceeding the neutral zone N as shown in FIG. 8(D) is applied to the steering control circuit 128. Based on a steering signal issued and received from the steering control circuit 128, the motor control signal generator 129 causes the first motor M to be driven with a driving force, 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the dispatched consumer-to-store return or swap logistics operation for an item being replaced using a modular autonomous bot of Skaaksrud to simply change from autonomous mode to manual mode with a movable handle for easy and fast operation (Nagamachi col 7; lines “3-21”).
However Trefz teaches a U-shaped handle (see Trefz paragaphs “0005” and “0029-0033” “a self-propelled power equipment unit is provided comprising a frame comprising a handle with a general U-shaped rear end; a drive located on the frame and connected to a drive wheel by a transmission; and a user actuated control connected to the transmission. The user actuated control comprises a speed control lever pivotably connected to the handle proximate the U-shaped rear end and an operator presence lever pivotably connected to the speed control lever”). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the dispatched consumer-to-store return or swap logistics operation for an item being replaced using a modular autonomous bot of Skaaksrud which it would have been an obvious matter of design choice, as the Applicant has not disclosed that doing so solves any problem or is far any particular purpose, and it appears that the invention would perform equally well if the handle is in different shape.
But modified Skaaksrud fails to teach a camera disposed at the console, wherein the camera is operable to detect and follow an object in motion and wherein the self-driving system is directed to follow a human operator based on information received from the camera when operated under the people following mode.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the dispatched consumer-to-store return or swap logistics operation for an item being replaced using a modular autonomous bot of modified Skaaksrud to easily recognize the owner and follow him with the luggage to prevent the baggage from being stolen (Hao paragraphs “0033-0047”).
But modified Skaaksrud fails to explicitly teach change operation of the self-driving system between a people following mode and a manual control mode and a control stick disposed on the U-shaped handle, the control stick being operable to control moving direction of the self-driving system.
However Cardano teaches change operation of the self-driving system between a people following mode and a manual control mode and a control stick disposed on the U-shaped handle, the control stick being operable to control moving direction of the self-driving system (see Cardano paragraphs “0012”, “0056”, “0065” and “0068” “cart must follow the player during his/her movements on the golf course. Therefore, the control system provides a receiver/transmitter, two-unit apparatus, partly mounted onboard the cart and 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the dispatched consumer-to-store return or swap logistics operation for an item being replaced using a modular autonomous bot of Skaaksrud to simply make the cart follow the user and for the easiness use of the cart if the user wants to operate it in a manual mode (Cardano paragraphs “0056” and “0068”).

Regarding claim 10, Skaaksrud teaches the self-driving system is operated under the manual control mode when the 
However Trefz teaches wherein the U-shaped handle is movable between a retracted position and a pull down position (see Trefz figures “2-3” and paragaphs “0005”, “0029-
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the dispatched consumer-to-store return or swap logistics operation for an item being replaced using a modular autonomous bot of modified Skaaksrud to improve the handling and control the direction of the movement which it would have been an obvious matter of design choice, as the Applicant has 

Regarding claim 11, Skaaksrud fails to teach wherein a longitudinal axis of the U-shaped handle is at an angle of about 650 to about 120" with respect to a longitudinal axis of the console when the handle is in the pull down position.
However Trefz teaches wherein a longitudinal axis of the U-shaped handle is at an angle of about 650 to about 120" with respect to a longitudinal axis of the console when the handle is in the pull down position (see Trefz figures “2-3” and paragaphs “0005”, “0029-0035” and “0040-0042” “Also in this deactuated position, the operator presence member 32 has center section 70 located in an upward position. However, the center section 70 is spaced apart from the center section 30a. This is because the operator presence member 32 is offset by an angle A as seen in FIG. 2A. The angle A is about 70 degrees. However, any suitable angle could be provided. The wire 54b is in tension, such as by being pulled by a spring at the motor. The force exerted by the wire 54b against the operator presence member 32 is sufficient to my bias the operator presence member 32 in its deactuated position shown. In order to move the operator presence member 32 from its deactuated position, the user must use sufficient force to overcome the force exerted by the spring loaded wire 54b. In alternate embodiments, any suitable type of system could be used to bias the operator presence member 32 at its deactuated position”, in addition to “In a preferred embodiment, the transmission 26 is a variable speed transmission. The percentage or amount of driving force transmitted from the motor 24 to the drive wheels 22d is dependent upon the position of the wire 54a. Thus, the rotational speed of the drive wheels 22d can vary from neutral to full speed, depending upon the angular position of the speed control member 30, as the speed control member 30 is rotated through angle C (See FIG. 3A) from its neutral position shown in FIG. 3A to its full speed 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the dispatched consumer-to-store return or swap logistics operation for an item being replaced using a modular autonomous bot of modified Skaaksrud to improve the handling and control the direction of the movement which it would have been an obvious matter of design choice, as the Applicant has not disclosed that doing so solves any problem or is far any particular purpose, and it appears that the invention would perform equally well if the handle is in different shape.

Regarding claim 13, Skaaksrud teaches wherein the control stick is disposed at the center or the side of the U-shaped structure (see Skaaksrud paragraphs “1075-1076” “Exemplary handle base 5715, in such a way, may be detachably connected to the exemplary mobility base 5705 and to exemplary modular mobile cart autonomy control module 5725 (via, for example, an alignment seat 5720 for control module 5725 on the top end of handle base 5715). Further, exemplary handle base 5715 is shown having exemplary common power and data conduit bus 5790 b that connects with aligned mated interfaces for bus 5790 a in the control module 5725 and bus 5790 c in the mobility base 5705. Exemplary handle grip 5710 is shown extending from handle base 5715, but other embodiments of grip 5710 may attached directly to mobility base 5705”).

Regarding claim 25, Skaaksrud fails to teach wherein the information is characteristics of the human operator.
However Hao teaches wherein the information is characteristics of the human operator (see Hao figures “1-4” and paragraphs “0033-0047” “said CCD camera 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the dispatched consumer-to-store return or swap logistics operation for an item being replaced using a modular autonomous bot of modified Skaaksrud to easily recognize the owner and follow him with the luggage to prevent the baggage from being stolen (Hao paragraphs “0033-0047”).
Regarding claim 26, Skaaksrud fails to teach wherein the characteristics comprise facial features, clothing and/or pose of the human operator.
However Hao teaches wherein the characteristics comprise facial features, clothing and/or pose of the human operator (see Hao figures “1-4” and paragraphs “0033-0047” “said CCD camera comprises an identification camera for identifying a human face and a watch tube for viewing the luggage item.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the dispatched consumer-to-store return or swap logistics operation for an item being replaced using a modular autonomous bot of modified Skaaksrud to easily recognize the owner and follow him with the luggage to prevent the baggage from being stolen (Hao paragraphs “0033-0047”).
Regarding claim 18, Skaaksrud teaches a method of operating a self-driving system comprising: operating the self-driving system in a self-driving mode (see Skaaksrud abstract, figures 39-40 and paragraphs “0053”, “0504”, “1066” and “1071” “In one particular embodiment, such operation may be implemented in an autonomous mode with no user input required, or at the request of user input, after appropriate authentication. For autonomous operation, the door 1715 may be activated to open via M2M communications, such as part of an interaction between another smart wired or wirelessly connected node or device”, in addition to “FIG. 57A is a diagram of an 
the 
Nagamachi teaches the handle being movable with respect to the console (see Nagamachi figure 8a-8d and col 7; lines “3-21” “In the foregoing embodiment of the golf clubs cart, explanation has been made on the case where the cart moves forwardly when the lever is pulled, and the cart moves backwardly when the lever is pushed. However, this can be made in such a reverse manner that the directions A and B of FIG. 3 are made in opposite direction with each other when necessary” ,in addition to see col 11; lines “13-26” “direction (In this case, the handle lever 107 is swingably mounted around the ball 121 as its swing center in the arrow direction Against the spring forces of the springs 124a to 124d and the first variable resistor VR is slidingly moved to its positive direction, so that such a positive electric signal of the direction A exceeding the neutral zone N as shown in FIG. 8(D) is applied to the steering control circuit 128. Based on a steering signal issued and received from the steering control circuit 128, the motor control signal generator 129 causes the first motor M to be driven with a driving force, while the second motor M is driven with a driving force smaller than that of the first motor M, with the result that the hand-operated motor-driven cart 100 can run in the desired direction.”),

However Trefz teaches a U-shaped handle (see Trefz paragaphs “0005” and “0029-0033” “a self-propelled power equipment unit is provided comprising a frame comprising a handle with a general U-shaped rear end; a drive located on the frame and connected to a drive wheel by a transmission; and a user actuated control connected to the transmission. The user actuated control comprises a speed control lever pivotably connected to the handle proximate the U-shaped rear end and an operator presence lever pivotably connected to the speed control lever”). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the dispatched consumer-to-store return or swap logistics operation for an item being replaced using a modular autonomous bot of Skaaksrud which it would have been an obvious matter of design choice, as the Applicant has not disclosed that doing so solves any problem or is far any particular purpose, and it appears that the invention would perform equally well if the handle is in different shape.
But modified Skaaksrud fails to explicitly teach operating the self-driving system in a people following mode, wherein the self- driving system is directed to identify and follow a human operator using a camera when operated under the people following mode
However Hao teaches operating the self-driving system in a people following mode, wherein the self- driving system is directed to identify and follow a human operator using a camera when operated under the people following mode (see Hao figures “1-4” and paragraphs “0033-0047” “The invention provides a follow-up 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the dispatched consumer-to-store return or swap logistics operation for an item being replaced using a modular autonomous bot of modified Skaaksrud to easily recognize the owner and follow him with the luggage to prevent the baggage from being stolen (Hao paragraphs “0033-0047”).
But modified Skaaksrud fails to explicitly teach changing the self-driving system from the people following mode to a manual operation mode by pulling down a handle and controlling the moving direction of the self-driving system by tilting a control stick disposed on the handle.
However Cardano teaches changing the self-driving system from the people following mode to a manual operation mode by pulling down a handle and controlling the moving direction of the self-driving system by tilting a control stick disposed on the handle (see Cardano paragraphs “0012”, “0056”, “0065” and “0068” “cart must follow the player during his/her movements on the golf course. Therefore, the control system provides a receiver/transmitter, two-unit apparatus, partly mounted onboard the cart and partly carried by the player” and “so that the player may in any case approach the cart reaching handle 3 with a stretched-out arm, possibly with a sudden acceleration of his/her pace. That guarantees the player to be able to grab the cart handle at any time and to manually determine the driving thereof or to act on the manual controls of the control system”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the dispatched consumer-

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable in view of Skaaksrud (US 2019/0287063 A1) in view of Nagamachi. (5,657,828) in view of Cardano et al. (US 2017/0050659 A1) in view of HAO LEI (CN105077950B) in view of Trefz (US 2003/0056481 A1).) and Derby, V et al. (US 2005/0257509 A1).

	Regarding claim 15, modified Skaaksrud fails to teach wherein control stick further comprising: a base disposed on a top surface of the handle; a thumb grip; and a moving section coupled to the thumb grip, and the thumb grip is operable to tilt with respect to the base in all directions of 360.
	However Derby teaches wherein control stick further comprising: a base disposed on a top surface of the handle; a thumb grip; and a moving section coupled to the thumb grip, and the thumb grip is operable to tilt with respect to the base in all directions of 360 (see Derby figure 1-3 and paragraphs “0004”, “0016-0017”, “0019” “Still referring to FIG. 2, paddle member 62 is pivotally mounted to a base portion 65 of handle 50 for rotation about an axis B-B. Axis B-B is generally oriented normal to axis A-A. In other words, axis B-B is generally parallel to a plane extending through grip portions 52, top portion 53, and bottom portion 55 of handle 50. In this regard, paddle member 62 is pivotable in either direction about axis B-B by the simple application of thumb pressure from the operator. Paddle member 62 includes a generally turned flange 67 to permit the coupling of paddle member 62 to a shaft 70”).


Regarding claim 16, modified Skaaksrud fails to teach wherein the moving section is mounted on a top surface of a base.
	However Derby teaches wherein the moving section is mounted on a top surface of a base (see Derby figure 1-3 and paragraphs “0004”, “0016-0017”, “0019” “Still referring to FIG. 2, paddle member 62 is pivotally mounted to a base portion 65 of handle 50 for rotation about an axis B-B. Axis B-B is generally oriented normal to axis A-A. In other words, axis B-B is generally parallel to a plane extending through grip portions 52, top portion 53, and bottom portion 55 of handle 50. In this regard, paddle member 62 is pivotable in either direction about axis B-B by the simple application of thumb pressure from the operator. Paddle member 62 includes a generally turned flange 67 to permit the coupling of paddle member 62 to a shaft 70”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the dispatched consumer-to-store return or swap logistics operation for an item being replaced using a modular autonomous bot of modified Skaaksrud to permit an operator to operate the control member merely through thumb actuation to simply improve these input systems to simplify their operation and provide improved control (Derby paragraphs “0004”, “0016-0017”, “0019”).


	However Derby teaches wherein the moving section is disposed within the base so that a top surface of the thumb grip is flush with a top surface of the base (see Derby figure 1-3 and paragraphs “0004”, “0016-0017”, “0019” “Still referring to FIG. 2, paddle member 62 is pivotally mounted to a base portion 65 of handle 50 for rotation about an axis B-B. Axis B-B is generally oriented normal to axis A-A. In other words, axis B-B is generally parallel to a plane extending through grip portions 52, top portion 53, and bottom portion 55 of handle 50. In this regard, paddle member 62 is pivotable in either direction about axis B-B by the simple application of thumb pressure from the operator. Paddle member 62 includes a generally turned flange 67 to permit the coupling of paddle member 62 to a shaft 70”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the dispatched consumer-to-store return or swap logistics operation for an item being replaced using a modular autonomous bot of modified Skaaksrud to permit an operator to operate the control member merely through thumb actuation to simply improve these input systems to simplify their operation and provide improved control (Derby paragraphs “0004”, “0016-0017”, “0019”).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable in view of Skaaksrud (US 2019/0287063 A1) in view of Nagamachi. (5,657,828) in view of Cardano et al. (US 2017/0050659 A1) in view of HAO LEI (CN105077950B) and Bartsch (DE10106997B4).

However Bartsch teaches wherein the camera further comprises a beam pointer, and the beam pointer is operable to produce a laser beam (see Bartsch paragraph “0014” “The method according to the invention also enables the exact marking of the found object with a light beam (laser beam) which is controlled by the software by means of a device or is attached directly to the camera, which can be pivoted and controlled by the software, a light pointer which can be controlled by means of a device”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the dispatched consumer-to-store return or swap logistics operation for an item being replaced using a modular autonomous bot of modified Skaaksrud to detect the distance and the mark of the object easily (Bartsch paragraph “0014”).
Claims 24 and 27 are rejected under 35 U.S.C. 103 as being unpatentable in view of Skaaksrud (US 2019/0287063 A1) in view of Nagamachi. (5,657,828) in view of Cardano et al. (US 2017/0050659 A1) in view of HAO LEI (CN105077950B) in view of Trefz (US 2003/0056481 A1) and Bartsch (DE10106997B4).

Regarding claim 24, modified Skaaksrud fails to teach wherein the camera further comprises a beam pointer, and the beam pointer is operable to produce a laser beam.
However Bartsch teaches wherein the camera further comprises a beam pointer, and the beam pointer is operable to produce a laser beam (see Bartsch paragraph “0014” “The method according to the invention also enables the exact marking of 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the dispatched consumer-to-store return or swap logistics operation for an item being replaced using a modular autonomous bot of modified Skaaksrud to detect the distance and the mark of the object easily (Bartsch paragraph “0014”).
Regarding claim 27, modified Skaaksrud fails to teach producing a laser beam from a beam pointer disposed in the camera; and scanning a barcode or a marker of one or more objects using the camera.
However Bartsch teaches producing a laser beam from a beam pointer disposed in the camera; and scanning a barcode or a marker of one or more objects using the camera (see Bartsch paragraph “0014” “The method according to the invention also enables the exact marking of the found object with a light beam (laser beam) which is controlled by the software by means of a device or is attached directly to the camera, which can be pivoted and controlled by the software, a light pointer which can be controlled by means of a device”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the dispatched consumer-to-store return or swap logistics operation for an item being replaced using a modular autonomous bot of modified Skaaksrud to detect the distance and the mark of the object easily (Bartsch paragraph “0014”).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSSAM M ABD EL LATIF whose telephone number is (571)272-5869.  The examiner can normally be reached on M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571)270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/HOSSAM M ABD EL LATIF/             Examiner, Art Unit 3665             
/ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3666